1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   AARON EDWARD PRATT,                    No. 2:92-CR-205 WBS
13                  Petitioner,             No. 2:01-CR-118 WBS
14       v.                                 No. 2:01-CR-152 WBS AC
15   UNITED STATES OF AMERICA,              ORDER
16                  Respondent.

17

18                                ----oo0oo----

19            On May 7, 2019, defendant Aaron Edward Pratt filed a

20   Petition for Habeas Corpus Relief Pursuant to 28 U.S.C. § 2241,

21   as well as a Request to Expedite Decision.      (Docket Nos. 64, 65

22   in Case No. 2:01-cr-152 WBS AC.)       The court previously referred

23   defendant’s petition under 28 U.S.C. § 2255 to a magistrate

24   judge, and that petition is currently pending before Magistrate

25   Judge Allison Claire.    (Docket Nos. 35, 43 in Case No. 2:01-cr-

26   152 WBS AC.)    In light of that prior referral, defendant’s

27   Petition for Habeas Corpus Relief under 28 U.S.C. § 2241 and

28   defendant’s Request to Expedite Decision are hereby REFERRED to
                                        1
1    Judge Claire for all further proceedings pursuant to 28 U.S.C. §

2    636(b)(1)(B).

3              IT IS SO ORDERED.

4    Dated:   May 10, 2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
